Citation Nr: 1041597	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-30 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
service-connected depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1978 to July 1983 and 
from June 1991 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), in North Little 
Rock, Arkansas, which, in pertinent part, denied an increased 
disability rating in excess of 30 percent for service-connected 
depressive disorder. 

In his September 2006 Appeal To Board Of Veterans' Appeals (VA 
Form 9), the Veteran had requested a video conference hearing 
over which a Veterans Law Judge of the Board would have presided.  
In April 2007, he was notified that a hearing was scheduled for 
May 2007.  However, the Veteran did not appear for his scheduled 
hearing and has provided no explanation why he did not appear.  
No further requests for hearings are of record.  As such, the 
Board finds that the Veteran's hearing request is withdrawn. 

This matter was previously before the Board in October 2009, at 
which time it was remanded for additional development, to include 
obtaining outstanding private and VA treatment records and a new 
VA examination to determine the severity of the Veteran's 
service-connected depressive disorder.  That development was 
completed and the case was returned to the Board for appellate 
review.  As will be discussed herein, the Board finds that the 
agency of original jurisdiction (AOJ) substantially complied with 
the October 2009 Remand orders and no further action is necessary 
in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998), 
where the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).




FINDINGS OF FACT

1.  During the entire period of this appeal, the Veteran's 
service-connected depressive disorder is manifested by such 
symptoms as feelings of low self-worth, insomnia/problems 
sleeping, social isolation, depression, avoidance symptoms, 
detachment and estrangement from others including his family and 
close friends due to personality/mood changes, difficulty 
concentrating, irritability, anger, outbursts, impaired impulse 
control which have put a strain on his relationship with his 
family and friends, suicidal and homicidal thoughts in the past, 
and a Global Assessment of Functioning (GAF) score ranging from 
45 to 53.  The evidence of record more nearly approximates 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as depressed mood, avoidance 
symptoms, feelings of low self-worth, disturbances of motivation 
and mood, and difficulty establishing and maintaining effective 
work and social relationships.  There is no evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals, impaired speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal hygiene, and inability to establish and maintain 
effective relationships.

2.  The competent medical evidence does not show that the 
Veteran's service-connected depressive disorder is so exceptional 
or unusual that referral for extraschedular consideration by the 
designated authority is required.  Further, evidence of 
unemployability is not raised by the record.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, for the 
entire period of this appeal, the criteria for a 50 percent 
disability rating, but not higher, for service-connected 
depressive disorder are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130 Diagnostic Code 9434 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome, 
or be of assistance to this inquiry. 

In the decision below, the Board grants a 50 percent disability 
rating for the service-connected depressive disorder.  The RO 
will be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by him, and for which he 
authorized VA to request, have been obtained.  38 U.S.C.A. 
§ 5103A.  VA has associated with the claims folder the service 
treatment records and reports of his post-service care.  He has 
also been afforded VA examinations.

The Board notes that in October 2009, the Board remanded the 
claim to the RO/AMC for additional development, including the 
obtaining of outstanding private and VA treatment records and a 
new VA examination to determine the severity of the Veteran's 
service-connected depressive disorder disability.   With regard 
to the outstanding private treatment records, in a January 2010 
notice letter, the RO/AMC requested that the Veteran provide VA 
Form 21-4142 (Authorization and Consent to Release Information 
form) to the RO/AMC so they can obtain the Veteran's private 
treatment records from Dr. Aruffo and Dr. Ruth (unknown last 
name) regarding any treatment as to the depressive disorder 
disability.  The Veteran provided no information, treatment 
records, or VA Form 21-4142  regarding treatment from Dr. Aruffo 
and Dr. Ruth (unknown last name).  With regard to the Veteran's 
outstanding VA treatment records, the AOJ obtained all VA 
treatment records and associated such records with the Veteran's 
claims file.  Therefore, as the AOJ attempted to obtain the 
Veteran's outstanding private treatment records, obtained the 
Veteran's outstanding VA treatment records, and provided the 
Veteran with a new VA examination regarding his depressive 
disorder disability, the Board finds that the AOJ substantially 
complied with the October 2009 remand orders and no further 
action is necessary in this regard.  See D'Aries, supra.

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that 
the Veteran will not be prejudiced by the Board's adjudication of 
his claim.

Legal Criteria and Analysis of the Increased Rating Claim

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Evaluation of a service-connected disorder requires a review of 
the Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Further, the entire recorded history, including medical 
and industrial history, is considered so that a report of a 
rating examination, and the evidence as a whole, may yield a 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In determining the present level of a disability 
for any increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course of 
the appeal, the assignment of staged ratings would be necessary. 

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the Veteran.  
38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating will be assigned.  Id. 

Under the General Rating Formula for Mental Disorders, a 30 
percent rating will be assigned for major depressive disorder 
with occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130 Diagnostic 
Code 9434.   

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name, will be rated as 100 
percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 
1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or any 
serious impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.  See 
also Cathell v. Brown, 8 Vet. App. 539 (1996); Richard v. Brown, 
9 Vet. App. 266, 267 (1996) (where the Court stated that a "GAF 
of 50 is defined as [s]erious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning (e.g. 
no friends, unable to keep a job)").  

During the pendency of this appeal, the Veteran's GAF score 
ranged from a 45 to a 53.  See November 2006 VA Mental Disorders 
Examination Report (GAF score of 45); March 2010 VA Mental 
Disorders Examination Report (GAF score of 53).  By way of 
history, the Veteran submitted a claim for service connection for 
depression in March 2005; he reported experiencing such symptoms 
as depression and suicidal ideation.  In a May 2005 rating 
decision, the RO granted service connection for depressive 
disorder, and assigned a 30 percent rating effective May 1, 2005.  
In August 2005, the Veteran requested a reevaluation (increase) 
of his service-connected depressive disorder because he believed 
that the condition has worsened.  See Statement in Support of 
Claim, received August 2005.    

Evidence relevant to the severity of the Veteran's depressive 
disorder includes private treatment records from the Cabot 
Medical Clinic dated July 2006 to October 2006, which reveal 
complaints of and treatment for depression, which is "worse 
lately."  See July 2006 Private Treatment Note; October 2006 
Private Treatment Note.  However, no symptoms of the Veteran's 
depressive disorder or psychiatric examination were noted.  In an 
October 2006 statement, the Veteran indicated that he received a 
referral for psychiatric treatment to Dr. Aruffo.  He also 
reported that his medications were "strengthened twice within 
the last two months" due to his increased depression.  See 
October 2006 Type-Written Statement from the Veteran.  

The Board notes that the AOJ attempted to obtain the private 
treatment records regarding the Veteran's depressive disorder 
disability from Dr. Aruffo and Dr. Ruth (unknown last name, 
identified by his wife).  See January 2010 Notice Letter from the 
AOJ.  However, as noted, the Veteran provided no information, 
treatment records, or VA Form 21-4142  regarding treatment from 
Dr. Aruffo and Dr. Ruth (unknown last name).   

The claims file also contains various lay statements from the 
Veteran's wife, mother-in-law, and friends describing symptoms of 
the Veteran's depressive disorder.  See October 2006 Type-Written 
Statement from the Veteran's Wife (describing changes in the 
Veteran's personality, worsening depression, problems socializing 
including as a recreational children's basketball coach, angry 
outbursts and isolation from his children, feelings of anxiety 
and worthlessness, social isolation from friends, decreased 
interest in doing activities he previously enjoyed, and avoidance 
of others); October 2006 Type-Written Statement from the 
Veteran's Mother-In-Law (indicating that the Veteran was very 
social, involved, levelheaded, and enjoyed spending time with his 
children and father-in-law, but has become impatient, angry, and 
uninterested in activities he enjoyed before);  October 2006 
Type-Written Statement from the Veteran's Friend L.S.M. 
(describing the Veteran's personality change from happy to 
nervous, tense, distracted, and depressed); October 2006 Type-
Written Statement from the Veteran's Friend S.H. (indicating that 
the Veteran enjoyed social activities with her and her husband, 
but now avoids people, and is moody, nervous, and angry).  The 
Veteran's wife also described the Veteran as happy, 
compassionate, easy-going, and funny until his depression 
worsened.  She provided numerous examples of the Veteran's above-
described symptomatology, including instances when the Veteran 
described killing himself and his family or running away and a 
situation when the Veteran returned home from work and said he 
"felt as if the walls were closing in," was unable to 
concentrate, and isolated himself in the house.  See October 2006 
Type-Written Statement from the Veteran's Wife.  

The Veteran underwent a VA examination in November 2006.  The 
examiner reviewed the claims file and noted that the Veteran did 
not have any current psychiatric treatment, but had a pending 
appointment with a local psychiatrist.  The Veteran reported 
depression, restless sleep, and suicidal ideation.  He also 
reported that he had to leave work in August 2006 because he had 
a nervous breakdown.  He described his relationship with his 
current wife (second marriage) as "better" "over the past few 
months."  He also reported loving his job at the Department of 
Work for Services of Veterans as a Veteran's employment 
representative, which he has been employed since December 2005, 
attending university for a management degree, spending time with 
his 18 month old daughter, visiting friends, and watching 
football.  He also reported drinking about 15 beers a night.  
During mental status examination, the examiner noted that the 
Veteran was casually groomed, fully cooperative, appeared 
dysphoric, speech was within normal limits, mood depressed, 
affect appropriate, thought processes and associations are 
logical, memory is grossly intact, and the Veteran is oriented in 
all spheres.  He has no hallucinations or delusions.  The Veteran 
denied homicidal ideation and suicidal intent, but had suicidal 
ideation.  The examiner noted that the Veteran's symptoms are 
severe and occur daily or every other day.  The examiner also 
noted that the Veteran is currently working so there is no 
"evidence that depression precludes employment," but "it is 
unclear whether he will be able to maintain employment given the 
severity of his depression."  The examiner recommended that the 
Veteran "be re-evaluated in one year to assess this period.  
There is no impairment in social functioning, thought process, or 
communication.  There is no evidence that depression precludes 
activities of daily living.  The diagnosis was major depressive 
disorder, single episode, severe without psychotic features, and 
a GAF score of 45.  See November 2006 VA Mental Disorders 
Examination Report. 

In March 2010, the Veteran underwent another VA mental disorders 
examination.  He reported that he was "doing better than [he] 
was about three years ago," and indicated that his therapist put 
him on medication that makes limits his depression, but he still 
has depression at least two times per month lasting between six 
to eight hours.  The Veteran also reported problems sleeping, 
mild to moderate depression, and feelings of low self-worth.  He 
indicated that he has been married to his second wife for six 
years, and their relationship is "not bad, but not good."  He 
works for the Department of Work Force Services, enjoys his job, 
considers himself "the best they have got," and has worked 
there for the last four and a half years.  He reported completing 
a bachelor's degree in management and is working on a master's 
degree.  He does not socialize with others, and described doing 
homework, spending time with his daughter, and bowling when he is 
not working,  See March 2010 VA Mental Disorders Examination 
Report.  Upon mental status examination, he is casually groomed, 
fully cooperative, and "appears to be minimizing the extent of 
his current depression."  The examiner noted some dysphoria, 
speech within normal limits, and mood generally depressed.  The 
Veteran is oriented in all spheres, and has adequate judgment and 
insight.  There are no hallucinations or delusions and no 
suicidal or homicidal ideation.  The examiner opined that the 
"Veteran's symptoms occur more frequently than he suggested with 
probable occurrence of several times a week or more.  He 
described the symptoms as moderate with "no evidence of 
depression negatively impacting employment in any way."  The 
Veteran drinks about four pitchers of beer per week, and reports 
social isolation.  Depression does not preclude activities of 
daily living, thought processing, or communication, and there is 
no evidence of another psychiatric disorder.  The examiner 
assessed depressive disorder not otherwise specified and a GAF 
score of 53.  See March 2010 VA Mental Disorders Examination 
Report.      

The Board notes that the claims file also contains all the 
Veteran's treatment records from the Little Rock VAMC, dated 
March 2005 to November 2005; however, these records are negative 
for any complaints, treatment, and/or diagnoses of any 
psychiatric disability.

On review, the Board finds that the evidence of record indicates 
that the Veteran's depressive disorder signs and symptoms more 
closely approximate the criteria for a rating of 50 percent, but 
not higher.  In this case, the Veteran experiences feelings of 
low self-worth, insomnia/problems sleeping, social isolation, 
depression, avoidance symptoms, detachment and estrangement from 
others including his family and close friends due to 
personality/mood changes, difficulty concentrating, irritability, 
anger, outbursts, impaired impulse control which have put a 
strain on his relationship with his family and friends, suicidal 
and homicidal thoughts in the past, to meet the criteria for a 50 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9434.  The Board notes that although the March 2010 VA 
Mental Disorders Examination Report seems to indicate that the 
Veteran's psychiatric disability has improved.  The Veteran 
credibly reported that he was taking medication which limited his 
depression and artificially improved his mental status.  As such, 
the Board finds that the benefit of the doubt is applicable and 
finds that the Veteran's symptoms as described above are present 
throughout the period of his appeal.  There is evidence of some 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as depressed mood, avoidance 
symptoms, feelings of low self-worth, disturbances of motivation 
and mood, and difficulty establishing and maintaining effective 
work and social relationships.  

However, the Veteran's symptomatology does not reflect 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships, to meet the criteria for a 
disability rating in excess of 50 percent disabling.  See 
38 C.F.R. § 4.130, Diagnostic Code 9434.  There is evidence of 
some past suicidal thoughts but no current homicidal or suicidal 
ideation, and the Veteran is able to work and maintain his 
activities of daily living including responsibilities of self-
care.  Although the Veteran's family and friends stated that the 
Veteran experiences attention and concentration deficits, he was 
noted as oriented to person, place, and time; denied 
hallucinations or delusions; was noted with no obsessive or 
ritualistic behavior; and was noted with memory grossly intact 
during metal status examination.  Further, while he has had 
difficulty adapting socially, he is still able to maintain 
personal care and daily functioning, able to maintain a job he 
has had for approximately four and a half years, and able to 
maintain a continued relationship with his wife and family.  
Further, the Veteran's GAF scores, during the appeal period, 
ranged from 45 to 53.   Although the Veteran was assessed with a 
GAF score of 43 during the period of this appeal, his 
symptomatology has never risen to the level of serious (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g. unable to keep a job).  The evidence 
as a whole is most indicative of only moderate difficulty in 
social, occupational, or school functioning, such as few friends 
and conflicts with peers and co-workers, or a moderate level of 
impairment, such as flat affect, circumstantial speech, and 
occasional panic attacks.  See American Psychiatric Association, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American 
Psychiatric Association 4th ed. 1994).         

In sum, based on all the evidence of record, the Board finds that 
an increased rating of 50 percent, but not higher, is warranted.

In addition, the Board has considered whether staged ratings are 
appropriate in accordance with Hart, supra.  However, the Board 
has not found any variation in the Veteran's symptomatology or 
clinical findings that would warrant the assignment of any staged 
ratings in this case.  

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
depressive disorder disability may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected depressive 
disorder disability with the established criteria found in the 
rating schedule.  As discussed in detail above, the Veteran's 
depressive disorder symptomatology is fully addressed by the 
respective rating criteria under which such disability is rated.  
There are no additional symptoms of his depressive disorder 
disability that are not addressed by the rating schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
his service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability.  Moreover, while the Veteran's disability interferes 
with some aspects of his occupation, such interference is 
addressed by the schedular rating criteria.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are 
no attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  Further, 
the evidence fails to show that the disability picture created by 
the depressive disorder is exceptional or unusual.  Consequently, 
the Board concludes that referral of this case for consideration 
of an extra-schedular rating is not warranted.  Id.; Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this case, 
the Board finds that a claim for a TDIU is not raised by the 
record as the evidence of record fails to show that the Veteran 
is unemployable due to service-connected disabilities, 
particularly his depressive disorder disability.  Therefore, the 
Board finds that no further consideration of a TDIU is 
warranted.  
 

ORDER

A 50 percent disability rating, but not higher, for service-
connected depressive disorder is granted, subject to the laws and 
regulations governing payment of monetary benefits.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


